i          i      i                                                                                i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-09-00688-CR

                                            IN RE Tristan GRIFFIN

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 11, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 23, 2009, relator Tristan Griffin filed a petition for writ of mandamus in which

he (1) complains he has filed several pro se motions that have not been acted upon, and (2) requests

that he be given an examining trial.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined.2 A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.



           1
          … This proceeding arises out of Cause No. 2009-CR-7887, styled State of Texas v. Tristan Griffin, in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.

           2
         … On June 9, 2009, the trial court appointed attorney Frederick Deyeso to represent relator in the criminal
proceeding pending in the trial court.
                                                                                      04-09-00688-CR



State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s pro se motion that relates directly to his confinement based on the

criminal proceeding pending in the trial court. Accordingly, relator’s petition for writ of mandamus

is denied. TEX . R. APP . P. 52.8(a).

                                                                             PER CURIAM

DO NOT PUBLISH




                                                 -2-